57 F.3d 1074NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Henry L. IVY, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 94-2589
United States Court of Appeals,Eighth Circuit.
Submitted:  June 1, 1995Filed:  June 8, 1995

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Henry L. Ivy, Jr., appeals the district court's1 denials of his 28 U.S.C. Sec. 2255 motion and motion for reconsideration.  Having carefully reviewed the record and the parties' briefs, we conclude that the district court properly denied relief.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri